345 S.W.3d 895 (2011)
Clarence L. MILLER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72833.
Missouri Court of Appeals, Western District.
August 16, 2011.
Rosalynn Koch, for Appellant.
Richard A. Starnes, for Respondent.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, ALOK AHUJA, Judge and KAREN KING MITCHELL, Judge.

ORDER
PER CURIAM:
Clarence Miller appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief without an evidentiary hearing. He sought to vacate his convictions for driving while intoxicated, section 577.010, RSMo Cum.Supp.2011, and driving while revoked, section 302.321, *896 RSMo Cum.Supp.2011, and consecutive sentences of twenty years and five years imprisonment, respectively. He claims his trial counsel was ineffective in failing to file a motion to suppress evidence of intoxication discovered following a Terry stop that was not supported by reasonable suspicion. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the motion court is affirmed. Rule 84.16(b).